Per Curiam.
The witness who was permitted to testify over objections' duly made, was only five years of age; and while the court had a preliminary examination made to determine the competency of the child to testify, it does not appear from the answers to the questions propounded that the child was sufficiently matured or intelligent to understand the nature of an oath and the consequences of perjury. The examination and the answers to the questions are substantially as follows: “My name is Mattie Virginia Edwards. I know what it is to tell the truth. . . I am five years old. . . If I don’t tell the truth ‘bad man gets you.’ I held up my right hand out here when *205others did. Meant truth. Meant right. It meant I said I was going to tell the truth ‘tell what they ask me.’ I am not going to tell a story. I am going to tell the truth. . . I live in the Gee Patch. I know who owns the Gee Patch. I don’t know what an oath means. It means No sir. . . I don’t know what month this is. I have been to school. . . I don’t know when I went to school. I haven’t been to school this year. Last year. . . I can say my abe’s ‘a, b, c, d, e, f, g, k, 1, n . . ’ I can count [counts from one to twelve, stops] can’t count any further. I don’t know the days of the week. All I know if I don’t tell the truth the bad man will get you.” Under the proof this child was not shown to possess sufficient intelligence to understand the nature of an oath, or the penalty for its violation, and we are of the opinion that the court erred in permitting the witness to testify. On another trial as she advances in years and moral training she may possibly better understand the obligation of an oath and the penalty for its violation, and may become a competent witness. Johnson v. State, 76 Ga. 76; Miller v. State, 109 Ga. 512 (35 S. E. 152). Judgment reversed.
No. 5302.
April 17, 1926.
W. T. Davidson, for plaintiff in error.
George M. Napier, attorney-general, Joseph B. Duhe, solicitor-general, and T. B. Gress, assistant attorney-general, contra.

All the Justices concur.